DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 07/06/2022, wherein: Claims 1-7, 10-12, 14-18, 21, and 31-36 have been amended, claims 8, 9, 19-20, 22-30 have been cancelled, and no new claims have been added. Accordingly, claims 1-7, 10-18, 21, and 31-26 are now pending. 
Response to Arguments
Applicant’s arguments, filed on 07/06/2022 with respect to the 112(b) rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended claim limitations.
Applicant’s arguments, filed on 07/06/2022 with respect to the 101 rejection of claims 1-7, 10-18, 21, and 31-36 under 101 have been fully considered and are persuasive. Therefore, this rejection has been withdrawn. 
Applicant’s arguments, filed on 07/06/2022 with respect to the 35 USC 102, and 35 USC 103 rejections of claims 1-7, 10-18, 21, and 31-36 have been fully considered and are persuasive. Therefore, this rejection has been withdrawn.
Claim Objections
Claim 2 is objected to for reciting “repulsive forces” instead of “plurality of repulsive forces”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-18, 21, and 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “receive object locations of objects in a current field of perception of the AV” and then recites “assign a repel value to an object location of each object in at least the current field of perception of the AV “: it is unclear if the object location that was assigned a repel value are among the object locations of the objects received earlier in the claim or are separate locations, rendering the metes and bounds of the claim indefinite. Claims 6-7, 10, 31-33 depend from claim 1, include all of its limitations and do not cure its deficiencies rendering them rejected under the same rationale.
Claim 3, 4, and 5 recite, “a repulsive force or an attractive force exerted on the current location that is based on a value assigned to an object location”: the terms “a repulsive force”, “an attractive force”, “a value assigned”, “an object location” these terms are indefinite because it is unclear how these terms are similar or different from those recited in the independent claim. 
Claim 3 recites: “the assigned value”: the independent claim also recites an assigned value, therefore, it is unclear if the assigned value recited in claim 3, is referring to the assigned value recited earlier in claim 3, or to the assigned value recited in the independent claim. “the distance”: there is insufficient antecedent basis for this distance in the claim nor in the claim from which it depends.
Claims 6 and 7 recite “colliding with an object”: it is unclear if the object recited herein intend to refer to the object recited in the independent claim (within the current field of perception, or within a past field of perception), or to different objects. 
Claim 10 recites “an object location of an any object that is not in the current field of perception but was in a prior field of perception of a prior interval of the plurality of intervals decays over time”. Claim 1 also recites an object that is not in the current field of perception but was in prior field of perception of a prior interval, therefore it is unclear if this object is the same object as that in claim 1 or a different one. 
Claim 11 recites, “the location of at least each object that is within the current field of perception of the AV”: it is unclear if this location is referring to the locations of objects that have reflected return signals, or each object that is not in the current field of perception but was in a prior field of perception for a prior interval. The claim also recites, “assigning a quantity of an object charge” and then recites “each of the objects has an object charge opposite to the target charge”: this limitation is indefinite because it is unclear if the object charge recited in the latter limitation is the same as the object charge recited in the former limitation or not. Therefore, the metes and bounds of the claim is indefinite. Claims 12-18, 21, and 34-36 depend from claim 11, include all of its limitations, and do not cure its deficiencies, rendering them rejected under the same rationale.
Claims 14 and 15 recite, “the calculated field for an object charge”. There is insufficient antecedent basis for this term in the claims nor in the claim from which they depend; (ii) it is unclear if this term is referring to the calculated field recited in claim 12 (from which these claims depends) or the total field recited in claim 11 (from which both claims and claim 12 depend); 
Claim 16 recites: “an absolute value of a sum of the quantities of the object charge”. There is insufficient antecedent basis for this term in the claims nor in the claim from which it depends, rendering the metes and bounds of the claim indefinite. 
Claims 17 and 18 recite: “closer” and “farther”, these terms are considered indefinite because it is unclear what "closer" or farther refers to in the context of the claim, or what the limits of these terms are (how closer or farther should the two directions be? does it mean the two directions are "near" or "equal", i.e. closer; and "far" or "different", i.e. farther from, the difference between the two directions is "less or greater than a threshold", etc.), thus the claim scope is indefinite
Claim 21 recites, “a quantity of an object charge assigned to any object that is not in the current field of perception of the AV but was in a prior field of perception of the AV of a prior interval”: Claim 11 also recites an object that is not in the current field of perception but was in prior field of perception of a prior interval, therefore it is unclear if this object is the same object as that in claim 11 or a different one.
Claims 33 and 36 recite, “object locations within the field of engagement include object locations of stationary objects that are not within the current field of perception of the AV and were not within a prior field of perception of the AV”. it is unclear what this statement implies; that is, if the stationary objects were "not" within the current field of perception and were "not" within a prior field of perception, where do these object locations come from, or how are they obtained in the first place, and why would it be relevant to access their information if they do not interrupt the robot neither within the current environment nor within the past environment.
Allowable Subject Matter
Claims 1-7, 10-18, 21, and 31-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669